As filed with the Securities and Exchange Commission onJune 15, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 FORMS-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES AMERICAN HOUSING INCOME TRUST INC. (Exact name of registrant as specified in its charter) Maryland 333-208287 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (PRIMARY STANDARD INDUSTRIAL CODE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) Copies to: American Housing Income Trust Inc. Jeff Howard Chief Executive Officer 34225 N. 27th Drive, Building 5 Phoenix, AZ 85085 (623) 551-5808 (Address, including zip code, and telephone number, including area code, ofRegistrant's principal executive offices and registered agent) Copies to: Anthony R. Paesano Paesano Akkashian Apkarian, PC 7457 Franklin Road, Suite 200 Bloomfield Hills, Michigan 48301 T (248) 796-6886 F (248) 796-6885 Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Accelerated filer Smaller reporting company [x] -1- CALCULATION OF REGISTRATION FEE CHART Common Stock Par Value $0.01 Amount(1) Proposed Maximum Registered Per Share(2) Proposed Maximum Offering Price (1) Fee Amount(2) Selling Shareholders $ $ [INSERT] Direct Public Offering $ $ $ Estimated for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of (1) Estimated for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. The shares to be sold by the Selling Stockholders will be sold at a fixed price to be determined prior to effectiveness of this Registration Statement. Any increased fees will be paid prior to effectiveness. Fee paid with initial filing, and an additional fee paid upon prior amendment. On October 16, 2015, $907.06 was paid towards the Company’s S-1 (file number 333-207465). On December 1, 2015, the $907.06 was used as a “fee-offset” from the S-1 to the S-11 with file number 333-208287 because the SEC requested AHIT refile the S-1 as an S-11 via a letter to the Company on November 17, 2016. By January 20, 2016, AHIT had paid in a total of $2,856.86 towards the S-11 (333-208287), including the $907.06 fee off-set, but on July 27, 2016 the initial fee-offset of $907.06 was reversed by the SEC. On August 23, 2016, AHIT requested the withdrawal of the S-1 (333-207465) and that the fee paid in connection to that filing be, once again, made available for a fee-offset towards the S-11. Neither the Company nor the Selling Shareholders sold any shares under the registration statement on Form S-1. The Company ceased further efforts for effectiveness of its Form S-1 in light of the Commission’s comment on November 17, 2015 stating, “Please file your next amendment on Form S-11 as required by General Instruction A to Form S-11.” The Company proceeded to file its amended registration statement on Form S-11 on December 1, 2015. In accordance with Rule 457(p) of the Securities Act, the Company requests that all fees paid to the Commission in connection with its Form S-1 be credited towards the subsequent filing of the registration statement on Form S-11. Thus, the fee amount as of the last amendment (7th) had been $2,856.86, and the newly calculated fee as of the 8th amendment is reduced to $1,214.83. As a result of this Post-Effective Amendment No. 3, no additional fee due at this time. -2- EXPLANATORY NOTE The Company has filed this Post-Effective Amendment No. 3 to reduce its registration price from $3.00 per share to $1.00 per for all shares identified in the Company’s registration statement on Form S-11. Subsequent to June 30, 2016, the Company issued 147,705 shares of common stock of the Company at $3.00 per share. On July 28, 2016, Performance Realty Management, LLC (“Performance Realty”) was issued 439,401 shares of common stock in the Company pursuant to a Designation and Acceptance of Rights (the “Designation”) entered into between Performance Realty, the Company, and the “Designor” under the Designation - Sean Zarinegar, who is the Company’s Chairman of the Board and Chief Financial Officer. The Designation had been unanimously approved by the Company’s Board of Directors with Mr. Zarinegar abstaining from vote. This issuance resulted in Performance Realty owning 1,439,401 shares of issued and outstanding common stock in the Company, of which 1,000,000 shares issued on September 28, 2015 had been registered as part of the Selling Shareholder shares with the Company’s registration statement on Form S-11 with an effective date of June 22, 2016. This issuance did not adjust Mr. Zarinegar’s beneficial ownership in the Company; however, it did increase Performance Realty’s beneficial ownership to 1,439,401, or 16% (based on the adjusted issued and outstanding shares set forth herein). On August 15, 2016, as part of a restructuring of related parties, Performance Realty and the Company closed on a Stock Exchange and Restructuring Agreement (the “Exchange Agreement”). Pursuant to the Articles of Amendment to Articles of Organization of Performance Realty dated April 1, 2016, the Class A Units have preference over the common units in Performance Realty, on, amongst other things, “…any future reorganization or stock exchange on a pro rata basis, as determined by [Mr. Zarinegar, as Manager].” Furthermore, pursuant to the disclosures in the Private Offering for Performance Realty under Rule 506(b) of Regulation D, which resulted in the issuance of 144 (rounded up) Class A Units to forty-eight holders, and Section 3.3(t) of the Operating Agreement for Performance Realty, which had been attached as an exhibit to the Private Offering, Mr. Zarinegar, as Manager, was granted limited power of attorney by each Class A Unit holder to vote their respective proxy on any future exchange, such as the one agreed to in the Exchange Agreement. As a result of the closing of the Exchange Agreement, the Company authorized the transfer of 999,504 shares previously registered as Selling Shareholder shares held by Performance Realty to forty-one former members of Performance Realty. The balance of the 496 shares from the previously registered shares titled to Performance Realty and 439,897 shares in restricted common stock of the Company were issued on a pro rata basis to these same forty-one former members of Performance Realty. The 496 shares identified above are considered restricted and not being registered herein. The total number of Selling Shareholder shares has been reduced from 7,565,417 to 7,454,667. On the Company’s registration statement, effective as of June 23, 2016, Item 7 (or the “Selling Shareholders” chart) identified 7,455,163 Selling Shareholder shares, which was lower than the stated 7,565,417 shares identified throughout the registration statement. The new Selling Shareholder number (7,454,667) corrects the aforementioned discrepancy, less the 496 former Performance Realty shares identified above. -3- The information in this prospectus is not complete and may be changed. Neither the Selling Shareholder nor the Company may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and neither the Selling Shareholder nor the Company are soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDSEPTEMBER , 2016 SHARES OF COMMON STOCK This preliminary prospectus relates to the registration of 10,454,667 shares of our common stock. The Company is registering 7,454,667 shares to "Selling Shareholders," or individually, a "Selling Shareholder." In addition to the registration of the Selling Shareholder shares at $1.00 per share, this preliminary prospectus relates to the registration of 3,000,000 shares of our common stock at $1.00 per share for our direct public offering. All shares being registered have a par value equal to $0.01.Valfre Holdings, LLC, James Valfre and Pamela Valfre, have piggyback registration rights, but these rights do not accrue until August 1, 2016, as disclosed in previous filings with the Commission, and as set forth in the exhibits hereto. The Selling Shareholders intend on selling their respective shares for the fixed price of $1.00 per share for the duration of the offering.
